278 S.W.3d 717 (2009)
STATE of Missouri, Respondent,
v.
Mario SMITH, Appellant.
No. ED 90903.
Missouri Court of Appeals, Eastern District, Division Five.
February 24, 2009.
Alexandra Johnson, St. Louis, MO, for appellant.
Chris Koster, Shaun Mackelprang, Anna Bunch, John Grantham, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., KENNETH M. ROMINES, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Mario Smith appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable Edward Sweeney, Jr. presiding, after a jury found him guilty of one count of identity theft, § 570.223 RSMo. (2000). Smith's sole claim of error is that the trial court abused its discretion by limiting Smith's counsel's cross-examination of one of the State's witnesses. The witness had stated the nature of his prior convictions, and the trial court then sustained the State's objection to the relevance of further questioning concerning those convictions.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.